FILED
                              NOT FOR PUBLICATION                           APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RUBEN GUZMAN PEREZ; MARTHA                       No. 09-73831
LOMELI BARBA,
                                                 Agency Nos. A095-304-136
               Petitioners,                                  A095-304-137

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                         **
                              Submitted April 17, 2012

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ruben Guzman Perez and Martha Lomeli Barba, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s denial of their oral




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions to continue proceedings, reopen proceedings based on new evidence, and

administratively close proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to continue,

Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009), and review de novo claims

of due process, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir. 2008).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion for a

continuance where petitioners failed to show good cause. See Ahmed, 569 F.3d at

1012; 8 C.F.R. § 1003.29.

      Because petitioners did not describe or submit any evidence of new hardship

with their motion to reopen, the motion concerned the same basic hardship grounds

as their original application for cancellation of removal. We therefore lack

jurisdiction to review the agency’s determination that the evidence was insufficient

to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d

592, 601-03 (9th Cir. 2006) (if the agency “determines that a motion to reopen

proceedings in which there has already been an unreviewable discretionary

determination concerning a statutory prerequisite to relief does not make out a

prima facie case for that relief,” 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from

revisiting the merits).
      We also lack jurisdiction to review the agency’s decision not to

administratively close proceedings. See Diaz-Covarrubias v. Mukasey, 551 F.3d

1114, 1115 (9th Cir. 2009).

      It follows that the BIA did not violate petitioners’ due process rights by

denying the motions. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.